Exhibit 10.1

 

Form for Special Retention Awards — PSUs

 

ANTERO RESOURCES CORPORATION

LONG-TERM INCENTIVE PLAN

 

PERFORMANCE SHARE UNIT GRANT NOTICE

 

Pursuant to the terms and conditions of the Antero Resources Corporation
Long-Term Incentive Plan, as amended from time to time (the “Plan”), Antero
Resources Corporation (the “Company”) hereby grants to the individual listed
below (“you” or the “Participant”) the number of Performance Share Units (the
“PSUs”) set forth below.  This award of PSUs (this “Award”) is subject to the
terms and conditions set forth herein and in the Performance Share Unit
Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan, each of
which is incorporated herein by reference.  Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan.

 

Participant:

 

[                                   ]

Date of Grant:

 

[                ], 2016

Total Number of Performance Share Units:

 

[           ]

Vesting Schedule:

 

Subject to the Agreement, the Plan and the other terms and conditions set forth
herein, one-third (1/3) of the PSUs (rounded to the nearest whole number of
PSUs, except in the case of the final tranche to vest) shall become vested when
the 10-Day Volume Weighted Average Stock Price (as defined below) equals or
exceeds each of the applicable performance hurdles set forth in the table below
(the “Performance Hurdles”) at any time during the period beginning on the Date
of Grant identified above and ending on the fifth anniversary thereof.

 

 

 

 

 

Performance Hurdle
Number

 

10-Day Volume-Weighted
Average Stock Price

 

 

 

1

 

$

[   ]

 

 

 

2

 

$

[   ]

 

 

 

3

 

$

[   ]

 

 

 

 

 

Notwithstanding any provision herein:

 

1.              No PSUs shall become vested hereunder unless you remain
continuously employed by the Company or one of its Affiliates from the Date of
Grant through the applicable vesting date; provided, however, that all of the
PSUs, if any, with respect to which the Performance Hurdles have been achieved
shall immediately become fully vested if Employee’s employment with the Company
terminates by reason of Employee’s disability (within the meaning of section
22(e)(3) of the Code) or death so

 

--------------------------------------------------------------------------------


 

 

 

long as Employee remains continuously employed by the Company from the Date of
Grant through the date of such termination; and

 

2.              If, based on the achievement of the Performance Hurdles, the
number of PSUs granted hereunder that would otherwise become vested on any date
exceeds the Maximum Cumulative Vested Percentages set forth in the table below
as of such date, then (a) the number of PSUs that shall become vested as of such
date shall be reduced such that the number of PSUs that become vested as of such
date does not exceed the then-applicable Maximum Cumulative Vested Percentage;
and (b) the remaining PSUs that would have otherwise become vested on such date
shall instead become vested on the next anniversary of the Date of Grant.

 

 

 

 

 

Date

 

Maximum Cumulative
Vested Percentage

 

 

 

First Anniversary of Date of Grant

 

33.33

%

 

 

Second Anniversary of Date of Grant

 

66.67

%

 

 

Third Anniversary of Date of Grant

 

100

%

 

 

 

 

 

 

 

 

As used herein, the following terms have the meanings set forth below:

 

“10-Day Volume-Weighted Average Stock Price” means, in respect of any date of
determination, the volume-weighted average price of a share of the Company’s
common stock (“Common Stock”) as reported on the NYSE Composite Transactions
Reporting System for the 10 consecutive NYSE full trading days (in which the
Common Stock is traded on the NYSE) ending at the close of regular hours trading
on the NYSE on the full trading day immediately preceding such date of
determination.

 

“NYSE” means the New York Stock Exchange.

 

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Restricted Stock Unit Grant Notice (this “Grant
Notice”).  You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations arising under the Agreement, the Plan
or this Grant Notice.  This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

 

Alvyn A. Schopp

 

 

Chief Administrative Officer and Regional

 

 

Senior Vice President

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

[Name of Employee]

 

SIGNATURE PAGE TO

PERFORMANCE SHARE UNIT GRANT NOTICE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE SHARE UNIT AGREEMENT

 

This Performance Share Unit Agreement (this “Agreement”) is made as of the Date
of Grant set forth in the Grant Notice to which this Agreement is attached (the
“Date of Grant”) by and between Antero Resources Corporation, a Delaware
corporation (the “Company”), and [                  ] (“Employee”).Capitalized
terms used but not specifically defined herein shall have the meanings specified
in the Plan or the Grant Notice.

 

1.                                      Award.  In consideration of Employee’s
past and/or continued employment with, or service to, the Company or a
Subsidiary and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, effective as of the Date of Grant,
the Company hereby grants to Employee the number of PSUs set forth in the Grant
Notice on the terms and conditions set forth in the Grant Notice, this Agreement
and the Plan, which is incorporated herein by reference as a part of this
Agreement.  In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.  To the extent vested, each PSU
represents the right to receive one share of Stock (“Common Stock”), subject to
the terms and conditions set forth in the Grant Notice, this Agreement and the
Plan.  Unless and until the PSUs have become vested in the manner set forth in
the Grant Notice, Employee will have no right to receive any Common Stock or
other payments in respect of the PSUs.  Prior to settlement of this Award, the
PSUs and this Award represent an unsecured obligation of the Company, payable
only from the general assets of the Company.

 

2.                                      Vesting of PSUs.  The PSUs shall vest in
accordance with the vesting schedule set forth in the Grant Notice.  Unless and
until the PSUs have vested in accordance with such vesting schedule, Employee
will have no right to receive any dividends or other distribution with respect
to the PSUs. In the event of the termination of Employee’s employment prior to
the vesting of all of the PSUs (but after giving effect to any accelerated
vesting pursuant to the Grant Notice), any unvested PSUs (and all rights arising
from such PSUs and from being a holder thereof) will terminate automatically
without any further action by the Company and will be forfeited without further
notice and at no cost to the Company.

 

3.                                      Settlement of PSUs.  As soon as
administratively practicable following the vesting of PSUs pursuant to
Section 2, but in no event later than 30 days after such vesting date, the
Company shall deliver to Employee (or Employee’s permitted transferee, if
applicable) a number of shares of Common Stock equal to the number of PSUs
subject to this Award that become vested on the applicable vesting date. Any
fractional PSU that becomes vested hereunder shall be rounded down at the time
shares of Common Stock are issued in settlement of such PSU.  No fractional
shares of Common Stock, nor the cash value of any fractional shares of Common
Stock, will be issuable or payable to Employee pursuant to this Agreement.  All
shares of Common Stock issued hereunder shall be delivered either by delivering
one or more certificates for such shares to Employee or by entering such shares
in book-entry form, as determined by the Committee in its sole discretion.  The
value of shares of Common Stock shall not bear any interest owing to the passage
of time.  Neither this Section 3 nor any action taken pursuant to or in
accordance with this Agreement shall be construed to create a trust or a funded
or secured obligation of any kind.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

4.                                      Rights as Stockholder.  Neither Employee
nor any person claiming under or through Employee shall have any of the rights
or privileges of a holder of shares of Common Stock in respect of any shares
that may become deliverable hereunder unless and until certificates representing
such shares have been issued or recorded in book entry form on the records of
the Company or its transfer agents or registrars, and delivered in certificate
or book entry form to Employee or any person claiming under or through Employee.

 

5.                                      Tax Withholding.  Upon any taxable event
arising in connection with the PSUs, the Company shall have the authority and
the right to deduct or withhold (or cause one of its Affiliates to deduct or
withhold), or to require Employee to remit to the Company (or one of its
Affiliates), an amount sufficient to satisfy all applicable federal, state and
local taxes required by law to be withheld with respect to such event.  In
satisfaction of the foregoing requirement, unless otherwise determined by the
Committee, the Company or one of its Affiliates shall withhold, or cause to be
surrendered, from any cash or equity remuneration (including any of the shares
of Common Stock that may be issuable under this Agreement) then or thereafter
payable to Employee an amount equal to the aggregate amount of taxes required to
be withheld with respect to such event.  The amount of such withholding shall be
limited to the aggregate amount of taxes required to be withheld based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such taxable income;
provided, however, that such withholding may be based on rates in excess of the
minimum statutory withholding rates if (x) the Committee (i) determines that
such withholding would not result in adverse accounting, tax or other
consequences to the Company or any of its Affiliates (other than immaterial
administrative, reporting or similar consequences) and (ii) authorizes such
withholding at such greater rates and (y) Employee consents to such withholding
at such greater rates.  Employee acknowledges and agrees that none of the Board,
the Committee, the Company or any of its Affiliates have made any representation
or warranty as to the tax consequences to Employee as a result of the receipt of
the PSUs, the vesting of the PSUs or the forfeiture of any of the PSUs. 
Employee represents that he is in no manner relying on the Board, the Committee,
the Company or any of its Affiliates or any of their respective managers,
directors, officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences.  Employee represents that he has consulted with any tax
consultants that Employee deems advisable in connection with the PSUs.

 

6.                                      Non-Transferability.  During the
lifetime of Employee, the PSUs may not be sold, pledged, assigned or transferred
in any manner other than by will or the laws of descent and distribution, unless
and until the shares of Common Stock underlying the PSUs have been issued, and
all restrictions applicable to such shares have lapsed.  Neither the PSUs nor
any interest or right therein shall be liable for the debts, contracts or
engagements of Employee or his or her successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

7.                                      Compliance with Securities Law. 
Notwithstanding any provision of this Agreement to the contrary, the issuance of
shares of Common Stock hereunder will be subject to compliance with all
applicable requirements of applicable law with respect to such securities and
with the requirements of any stock exchange or market system upon which the
Common Stock may then be listed.  No shares of Common Stock will be issued
hereunder if such issuance would constitute a violation of any applicable law or
regulation or the requirements of any stock exchange or market system upon which
the Common Stock may then be listed.  In addition, shares of Common Stock will
not be issued hereunder unless (a) a registration statement under the Securities
Act is in effect at the time of such issuance with respect to the shares to be
issued or (b) in the opinion of legal counsel to the Company, the shares to be
issued are permitted to be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act.  The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary for
the lawful issuance and sale of any shares of Common Stock hereunder will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained.  As a
condition to any issuance of Common Stock hereunder, the Company may require
Employee to satisfy any requirements that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.

 

8.                                      Legends.  If a stock certificate is
issued with respect to shares of Common Stock delivered hereunder, such
certificate shall bear such legend or legends as the Committee deems appropriate
in order to reflect the restrictions set forth in this Agreement and to ensure
compliance with the terms and provisions of this Agreement, the rules,
regulations and other requirements of the Securities and Exchange Commission,
any applicable laws or the requirements of any stock exchange on which the
Common Stock is then listed.  If the shares of Common Stock issued hereunder are
held in book-entry form, then such entry will reflect that the shares are
subject to the restrictions set forth in this Agreement.

 

9.                                      Execution of Receipts and Releases.  Any
payment of cash or any issuance or transfer of shares of Common Stock or other
property to Employee or Employee’s legal representative, heir, legatee or
distributee, in accordance with this Agreement shall be in full satisfaction of
all claims of such person hereunder.  As a condition precedent to such payment
or issuance, the Company may require Employee or Employee’s legal
representative, heir, legatee or distributee to execute a release and receipt
therefor in such form as it shall determine appropriate; provided, however, that
any review period under such release will not modify the date of settlement with
respect to vested PSUs.

 

10.                               No Right to Continued Employment or Awards.

 

(a)                                 For purposes of this Agreement, Employee
shall be considered to be employed by the Company as long as Employee remains an
Employee, or an employee of a corporation or other entity (or a parent or
subsidiary of such corporation or other entity) assuming or substituting a new
award for this Award.  Without limiting the scope of the preceding sentence, it
is specifically provided that Employee shall be considered to have terminated
employment with the Company at the time of the termination of the “Affiliate”
status

 

Exhibit A-3

--------------------------------------------------------------------------------


 

of the entity or other organization that employs Employee.  Nothing in the
adoption of the Plan, nor the award of the PSUs thereunder pursuant to the Grant
Notice and this Agreement, shall confer upon Employee the right to continued
employment by, or a continued service relationship with, the Company or any such
Affiliate, or any other entity, or affect in any way the right of the Company or
any such Affiliate, or any other entity to terminate such employment at any
time.  Unless otherwise provided in a written employment agreement or by
applicable law, Employee’s employment by the Company, or any such Affiliate, or
any other entity shall be on an at-will basis, and the employment relationship
may be terminated at any time by either Employee or the Company, or any such
Affiliate, or other entity for any reason whatsoever, with or without cause or
notice.  Any question as to whether and when there has been a termination of
such employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and such determination shall be final, conclusive and
binding for all purposes.

 

(b)                                 The grant of the PSUs is a one-time benefit
and does not create any contractual or other right to receive a grant of Awards
or benefits in lieu of Awards in the future. Future plans will be at the sole
discretion of the Company.

 

11.                               Notices.  Any notices or other communications
provided for in this Agreement shall be sufficient if in writing.  In the case
of Employee, such notices or communications shall be effectively delivered if
hand delivered to Employee at Employee’s principal place of employment or if
sent by registered or certified mail to Employee at the last address Employee
has filed with the Company.  In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.

 

12.                               Agreement to Furnish Information.  Employee
agrees to furnish to the Company all information requested by the Company to
enable it to comply with any reporting or other requirement imposed upon the
Company by or under any applicable statute or regulation.

 

13.                               Entire Agreement; Amendment.  This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the PSUs granted
hereby; provided¸ however, that the terms of this Agreement shall not modify and
shall be subject to the terms and conditions of any employment and/or severance
agreement between the Company (or an Affiliate or other entity) and Employee in
effect as of the date a determination is to be made under this Agreement. 
Without limiting the scope of the preceding sentence, except as provided
therein, all prior understandings and agreements, if any, among the parties
hereto relating to the subject matter hereof are hereby null and void and of no
further force and effect.  The Committee may, in its sole discretion, amend this
Agreement from time to time in any manner that is not inconsistent with the
Plan; provided, however, that except as otherwise provided in the Plan or this
Agreement, any such amendment that materially reduces the rights of Employee
shall be effective only if it is in writing and signed by both Employee and an
authorized officer of the Company.

 

14.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to conflicts of law principles thereof.

 

Exhibit A-4

--------------------------------------------------------------------------------


 

15.                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement without Employee’s consent.  This
Agreement will be binding upon and inure to the benefit of the successors and
assigns of the Company.  Subject to the restrictions on transfer set forth
herein and in the Plan, this Agreement will be binding upon Employee and
Employee’s beneficiaries, executors, administrators and the person(s) to whom
the PSUs may be transferred by will or the laws of descent or distribution.

 

16.                               Clawback.  Notwithstanding any provision in
this Agreement, the Grant Notice or the Plan to the contrary, to the extent
required by (a) applicable law, including, without limitation, the requirements
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any
Securities and Exchange Commission rule or any applicable securities exchange
listing standards and/or (b) any policy that may be adopted or amended by the
Board from time to time, all shares of Common Stock issued hereunder shall be
subject to forfeiture, repurchase, recoupment and/or cancellation to the extent
necessary to comply with such law(s) and/or policy.

 

17.                               Counterparts. The Grant Notice may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one instrument. Delivery of an executed
counterpart of the Grant Notice by facsimile or pdf attachment to electronic
mail shall be effective as delivery of a manually executed counterpart of the
Grant Notice.

 

18.                               Severability.  If a court of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, then the invalidity or unenforceability of such provision shall
not affect the validity or enforceability of any other provision of this
Agreement, and all other provisions shall remain in full force and effect.

 

19.                               Code Section 409A. None of the PSUs or any
amounts payable pursuant to this Agreement are intended to constitute or provide
for a deferral of compensation that is subject to Section 409A of the Code and
the Treasury regulations and other interpretive guidance issued thereunder
(collectively, “Section 409A”). Nevertheless, to the extent that the Committee
determines that the PSUs may not be exempt from Section 409A, then, if Employee
is deemed to be a “specified employee” within the meaning of Section 409A, as
determined by the Committee, at a time when Employee becomes eligible for
settlement of the PSUs upon his “separation from service” within the meaning of
Section 409A, then to the extent necessary to prevent any accelerated or
additional tax under Section 409A, such settlement will be delayed until the
earlier of: (a) the date that is six months following Employee’s separation from
service and (b) Employee’s death.  Notwithstanding the foregoing, the Company
makes no representations that the payments provided under this Agreement are
exempt from or compliant with Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Employee on account of non-compliance with
Section 409A.

 

[Remainder of Page Intentionally Blank]

 

Exhibit A-5

--------------------------------------------------------------------------------